Citation Nr: 0318453	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-03 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected anxiety disorder/post-traumatic stress disorder 
(PTSD) from February 14, 1973.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected anxiety disorder/PTSD from January 16, 1987 
to October 10, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971 and is in receipt of awards to include the Combat Action 
Ribbon.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Beginning February 14, 1973 and prior to January 16, 
1987, symptoms of anxiety disorder/PTSD did not result in any 
impairment in the veteran's occupational functioning.

3.  From January 16, 1987 to October 10, 1996, the veteran's 
anxiety disorder/PTSD resulted in some impairment in his 
ability to establish or maintain effective relationships with 
people and reduced his flexibility, efficiency and 
reliability levels so as to produce a degree of industrial 
impairment that is not more than moderately large in degree.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for anxiety 
disorder/PTSD prior to January 16, 1987, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for anxiety disorder/PTSD for the period January 16, 1987 to 
October 10, 1996, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefits sought on appeal, specifically 
the rating criteria applicable to the evaluation of his 
psychiatric disability during the time periods in question; 
the medical and other evidence considered by the RO; and, the 
reasons and bases for its determinations.  In the above-cited 
documents, the veteran was also advised that the 
determination as to whether higher ratings were warranted 
during the time periods in question were based on 
consideration of the competent evidence speaking to the level 
of manifested psychiatric disability during those time 
periods.  

The Board also notes that the veteran is represented by the 
American Legion and that that organization, in its June 2001 
Written Brief Presentation, evidenced knowledge of and 
familiarity with the provisions of the VCAA relevant to VA's 
duty to notify and assist, as well as the factual and legal 
principles governing the adjudication of the veteran's 
claims.  In particular, the Board notes that the veteran's 
representative then cited to the United States Court of 
Appeals for Veterans Claims (Court) decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), relevant to the concept of 
staged ratings, and also referenced the nature of evidence to 
be considered in determining the propriety of ratings to be 
assigned in an initial ratings claim.  The representative 
pointed to specific symptoms and medical records in support 
of the veteran's contentions.  In a letter dated in 
August 2001, the RO requested the veteran to identify 
relevant treatment during the 1970s; he responded that he had 
only received VA treatment.  Correspondence received 
thereafter, and discussed relevant to VA's duty to assist in 
the paragraph below, clearly reflects the veteran's 
understanding of the measures taken by VA, and the 
unsuccessful results thereof, to locate VA records from the 
1970s.  Additionally, the February 2003 supplemental 
statement of the case advised the veteran of all of the 
evidence considered and of the reasons and bases for the 
continued denials, and, includes recitation of the revisions 
to 38 C.F.R. § 3.159 pertinent to VA's duty to notify and 
assist.  That document again explains the measures taken to 
notify and assist the veteran in obtaining records identified 
as relevant to his claim.  

The Board recognizes that in the most recent Written Brief 
Presentation, dated in June 2003, the veteran's 
representative argues that 38 U.S.C.A. § 5103(a) provides a 
right to the claimant to receive VCAA notification and 
compliance prior to initial adjudication of the claims by the 
RO.  The Board emphasizes, however, that the VCAA does not 
specify that only the RO can satisfy the duties contained 
therein.  Rather, the VCAA merely indicates that the 
Secretary shall satisfy the duties to assist and inform the 
claimant, and, as discussed above, the Secretary has 
delegated that authority to the Board.  Moreover, even if 
notice and compliance with VCAA was not completed at an early 
stage in processing a claim, the pertinent question is 
whether the appellant was prejudiced by this fact.  The 
Board, just like an RO following a Board remand, is required 
to review the evidence of record on a de novo basis.  All the 
VCAA requires is that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished - no matter at what point in the adjudication 
process - all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sutton v. 
Brown, 9 Vet. App. 553 (1996).  Finally, if the VCAA notice 
may only be provided prior to the initial adjudication of a 
claim, as argued by the appellant, VA would have no way of 
correcting a prior failure to provide any notice or adequate 
notice.  Such result is not a reasonable construction of 
section 5103(a).  Based on the particular circumstances of 
this case, therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records and available records 
relevant to post-service treatment of the veteran's 
psychiatric complaints.  Additionally, the record contains 
the reports of pertinent VA examinations of the veteran.  The 
Board recognizes that the veteran has alleged receipt of 
treatment at the Washington, D.C. VA Medical Center for 
psychiatric problems from 1972 to 1975.  A December 2002 
letter reflects that any Washington, D.C. VA Medical Center 
records pertinent to the veteran were transferred to the 
Phoenix, Arizona, VA Medical Center in February 1995 and that 
a search of archived record centers failed to reveal any 
treatment records pertinent to the veteran.  In a letter 
dated in September 2002, the Phoenix, Arizona, VA Medical 
Center certified that review of all existing volumes at the 
Phoenix facility pertinent to the veteran failed to reveal 
any records of treatment at the Washington, D.C. VA Medical 
Center from 1972 to 1975, and, in fact, that the only 
Washington, D.C. record in the Phoenix files was dated in 
July 1994.  The veteran argues that such records did, in 
fact, exist and that VA should not deny his claim based on 
the absence of records supporting his contention that a 
compensable rating was warranted during the time period in 
question.  To that extent the Board emphasizes that 
consistent with the principle set out in Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991), as pertaining to service 
records, the Board has, herein below, carefully considered 
the benefit of the doubt rule when adjudicating the claim 
based on the evidence that is available and contained in the 
claims file.  Insofar as the record contains negative 
certification from both the Washington, D.C., and Phoenix 
facilities, however, and, as neither the veteran nor his 
representative has identified any other evidence or 
information that could be obtained, the Board finds that 
there is no reasonable possibility that further development 
will substantiate the claims at issue herein.  The Board is 
unaware of any other outstanding evidence or information.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2002).

Effective November 7, 1996, the schedular criteria used to 
evaluated psychiatric disability was revised.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  Even if 
the revised version of the regulation is more favorable, 
however, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000), 
65 Fed. Reg. 33,422 (April 10, 2000).  The time periods at 
issue in the instant appeal are entirely prior to November 7, 
1996, and thus only the old criteria are for application.



Prior to November 7, 1996, VA's regulations provide that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful employment 
and decrease in work efficiency.

The pre-November 7, 1996, schedular criteria provide for 
assignment of a noncompensable evaluation where there are 
neurotic symptoms that might somewhat adversely affect 
relationships with others but that do not cause impairment of 
working ability.  A 10 percent rating is warranted where 
emotional tension or other evidence of anxiety is productive 
of mild social and industrial impairment.  A 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Definite impairment has been 
construed to mean "distinct, unambiguous, and moderately 
large in degree."  VAOPGCPREC 9-93 (November 9, 1993), 
published at 59 Fed. Reg. 4,752 (1994) (The Board is bound by 
this interpretation of the term "definite" under 
38 U.S.C.A. § 7104(c) (West 2002)).  See also Hood v. Brown, 
4 Vet. App. 301 (1993).

A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community: there is 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (2002).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and with 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  The 
relevant facts are set out, in brief, herein below.

The veteran was in service from August 1969 to August 1971.  
No psychiatric findings or diagnoses are shown in service 
records, to include the report of medical examination 
completed in August 1971, at the time of discharge from 
active duty.  

In February 1973, the RO received the veteran's claim of 
entitlement to compensation benefits based on a nervous 
disability.  The veteran identified that he was receiving 
outpatient care at the VA hospital for his nervous disorder.  

In April 1973, the veteran underwent a VA psychiatric 
examination.  At the time the veteran was married, with one 
child, and was attending school.  He was noted to be 
cooperative during the interview, evidencing a flattened 
affect.  His speech was coherent and he evidenced no 
psychosis.  He complained of recurrent nightmares involving 
his spouse and child.  He was fully oriented and the examiner 
stated that the veteran's emotional state was appropriate.  
The impression was anxiety reaction manifested by tension, 
nightmares and reliving combat experiences.  The examiner 
questioned whether the two year post-service period was too 
long for the veteran to still be adjusting, but, noted that 
the veteran was able to work and was mentally competent.  

In a statement dated in December 1975, P. Chodoff, M.D., 
noted that the April 1973 examination had revealed only 
minimal findings and set out that in connection with current 
examination the veteran denied any symptomatology that would 
be indicative of an anxiety state or any other psychiatric 
condition.  Dr. Chodoff set out that the veteran minimized 
the extent of his combat involvement during his tour of duty 
and reported no nervous or emotional difficulties resulting 
from such experiences.  Dr. Chodoff also noted that during 
evaluation the veteran was not overtly anxious, displayed an 
appropriate affect, was relevant in his speech and displayed 
no evidence of a thought disorder or any affective 
disturbance.  Dr. Chodoff opined that the veteran appeared to 
be relatively normal and stable, without evidence of a 
chronic anxiety state or other psychiatric disorder, and, 
further opined that it was doubtful that any condition had 
existed in the past.  

The claims file contains medical records dated in the 1980s 
and 1990s that primarily reflect medical following and 
treatment for seizures, diabetes mellitus, gastro-intestinal 
problems, hepatitis and an arteriovenous malformation on the 
side of the veteran's brain.  Such reports do not, in large 
part, include note of psychiatric diagnoses, recommended 
psychiatric treatment or objective manifestations of any 
psychiatric disorder.

Private records from St. Luke's Medical Center, dated in 
January 1989, include note of reactive anxiety to the 
possibility of the need for a blood transfusion to treat 
gastrointestinal bleeding.  The veteran expressed concern 
over the risk of acquiring an immune disease from such 
procedure.

Social Security Administration (SSA) records associated with 
the claims file reflect awards of benefits based on diagnoses 
of epilepsy and diabetes mellitus.  An associated psychiatric 
review technique dated in May 1989 notes that the veteran's 
impairments were not severe.  An affective disorder was 
identified, with note of some depression and some anxiety, 
productive of only a slight restriction in daily living, or 
maintenance of social functioning.  It was noted that there 
was seldom any resulting deficiency in concentration, or 
other ability to timely complete work tasks, and that there 
were no episodes of decomposition in the workplace.  A report 
of psychiatric evaluation notes that the veteran left his job 
as a criminal investigator due to uncontrolled diabetes and 
nerves, but was currently working full time in security.  It 
was noted that prior to his retirement in 1986/87 (from law 
enforcement) the veteran experienced shaking, insomnia, 
anxiety, loss of appetite and depression.  It was noted that 
thereafter the veteran went into multiple diabetic comas and 
experienced seizures.  The examiner noted that the veteran 
had an excellent relationship with family members and that 
the veteran had no problems getting along with neighbors, 
friends, coworkers or employers.  The veteran was distant and 
anxious with the interviewer.  He was logical in his speech 
and such speech was not pressured or slowed.   He was not 
circumstantial.  His affect was constricted and he was 
somewhat depressed and anxious, as well as suspicious and 
fearful.  He reported sometimes becoming angry.  He was 
stated to be too nervous to be friendly.  The examiner also 
noted that the veteran was somewhat compulsive, without 
rituals.  There were no feelings of worthlessness and the 
veteran denied suicidal ideation.  The examiner diagnosed 
mild major depressive disorder and assigned a GAF of 65, with 
the higher past year GAF of 70.  

A February 1991 report includes note that mental status 
examination revealed the veteran to be alert and fully 
oriented.  A June 1991 report from the Good Samaritan 
Regional Medical Center reflects admission related to 
seizures.  The report includes note that the veteran was 
alert, oriented and appropriate.  Records indicate the 
veteran should not return to work until his seizures were 
under control.

In a disability report dated in July 1992 the veteran 
reported symptoms due to seizures, diabetes mellitus and 
bleeding ulcers that had begun in approximately January 1982 
and that he had retired from work in June 1987 and April 1992 
due to such problems.  He reported having been employed 
consistently from November 1977 to April 1992 in security/law 
enforcement type jobs.  

In August 1992, the veteran completed an "Activities of 
Daily Living" questionnaire.  He reported that physical work 
was difficult for him due to fatigue and shortness of breath.  
At that time he was living with his spouse and with his son.  
He stated that he got along well with people in his household 
and with people in general but did not visit with friends or 
relatives.  He indicated he was unable to drive and could not 
get to locations.  He stated he had not tried to work since 
his disability began.  He described symptoms of shortness of 
breath, fatigue, dizziness, and problems with reading 
comprehension.  

A VA report of Agent Orange examination, dated in December 
1992, notes the veteran was alert and oriented; no 
psychiatric diagnoses are shown.  

A March 1993 VA outpatient record reflects mental health 
clinic evaluation of the veteran for complaints of 
depression.  The veteran reported that he was depressed 
"from time to time".  He was alert, coherent, and fully 
oriented, without evidence of psychotic behavior.  He was 
irritable and depressed.  The impression was to rule out 
major depression and PTSD.  The entry includes note that the 
veteran had been treated in 1987 for depression and had had 
three suicide attempts between 1987 and 1992.

A February 1994 neurologic evaluation includes note that 
mental status examination was unremarkable with the exception 
of difficulty recounting history, opined to perhaps be 
consistent with mild dementia following the veteran's brain 
surgery.  At the time of general medical examination in 
November 1994, the veteran was alert and oriented.  

A VA outpatient record dated in January 1995 reflects the 
vetearn's account of having been treated for stress at a VA 
facility.  He was mildly depressed and evidenced a 
constricted affect at the time of evaluation.  He was alert 
and coherent, dressed appropriately and used clear speech.  
His thought process was concrete and the veteran had 
difficulty expressing himself effectively.  He voiced anger 
and frustration with VA.  He reported seeing himself as 
mildly depressed but not needing medication or therapy at 
that time.  

An October 1995 VA outpatient record reflects the veteran's 
complaints of an inability to sleep at night.  At that time 
he was unemployed.  His mood was angry.  He was disoriented 
to the day of the week and the date and showed poor recent 
memory and difficulty concentrating.  There were no psychotic 
symptoms.  

A November 1995 VA outpatient record shows mental health 
evaluation of the veteran.  The veteran was well groomed, and 
behaved appropriately during the interview.  He described 
having crying spells.  The examiner noted that the veteran 
was alert and coherent, manifesting mild depression and a 
mildly constricted affect.  He had difficulty expressing 
himself effectively.  He voiced anger and frustration towards 
VA.  He reported a good appetite and stable sleep, with poor 
concentration due to medical problems and treatment.  He 
described having an adequate support system.  He did not see 
himself in need of medication or therapy at that time and 
expressed a strong will to live.  The diagnosis was mild 
depression with multiple physical problems.  The overall 
level of impairment was stated to be moderate.  

A VA consultation sheet, dated in January 1996 notes that the 
veteran had been psychologically evaluated in October and 
November 1995 and had been depressed, probably secondary to 
physical problems, without PTSD symptoms.  A February 1996 VA 
outpatient entry notes the veteran's complaint of depression 
and anxiety.  The examining physician noted that the veteran 
appeared to have vegetative symptoms of depression and that 
what the veteran called anxiety appeared to be anger.  
Evaluation revealed him to be angry, sarcastic and critical.  
His affect was limited.  Cognitive functions were intact.  

The veteran appeared for a VA examination in April 1996.  He 
complained of having difficulty sleeping and becoming 
stressed out about Vietnam and being unable to do anything.  
He was alert during the interview and made good eye contact.  
His affect was appropriate.  He was anxious and complained of 
depression.  There was no evidence of psychosis, speech 
abnormalities or loose associations and the veteran denied 
current suicidal ideation.  The examiner opined that the 
veteran did not meet the criteria for a diagnosis of PTSD and 
offered diagnoses of anxiety and depressive disorders.  The 
assigned GAF was 50.  

In September 1996, the veteran was hospitalized at a VA 
facility.  He was assigned a GAF of 40, with a past year GAF 
of 65 and was noted to be experiencing stress due to multiple 
medical problems.  The hospital report notes the veteran had 
been separated from his spouse and lived with his adult son.  
He reported having had suicidal thoughts and having acted on 
such by attempting insulin overdose.  He complained of poor 
sleep, and poor concentration.  During examination he was 
fully oriented and goal-directed.  He manifested a sad mood 
and a severely constricted and labile affect, with some 
crying spells.  The hospital report notes the presence of a 
thought disorder, with paranoia and auditory hallucinations, 
as well as grossly-impaired memory.  He was stated not to be 
a danger to himself or others and at the time of discharge he 
was sleeping better, was less anxious and was no longer 
suicidal.  A September 1996 VA record shows the veteran 
presented with anxiety, stress and depression.  He complained 
of a bad mood and poor sleep with multiple suicide attempts 
via insulin overdose.  To examination he was well groomed, 
alert, fully oriented and coherent and his judgment and 
insight were okay.  He reported hearing voices relating to 
Vietnam and also indicated he experienced nightmares and 
flashbacks.  Another September 1996 VA outpatient record 
reflects that suicidal ideation was active and that the 
veteran was depressed.  

In October 1996, the veteran presented for evaluation at the 
PTSD clinic.  The intake report notes the veteran's recent 
hospitalization for depression and suicidal ideation.  At the 
time of the clinic visit the veteran was still feeling 
depressed but was not suicidal.  His current symptoms were 
noted as depression, anxiety and a high level of stress.  He 
endorsed recurrent and intrusive recollections of service 
events, distressing dreams, flashbacks, diminished interest 
in activities, feelings of detachment and a foreshortened 
future, irritability, sleep disturbance, concentration 
difficulties and physiological reactivity upon exposure to 
events resembling his traumas.  The examining medical 
personnel identified the degree of resulting disability as 
moderate.

VA outpatient records dated in November 1996 reflect that the 
veteran was hearing voices, answering only passively when 
asked questions, was fatigued, and had no interests.  

A record from Good Samaritan Medical Center, dated in January 
1997, includes note that the veteran injured his back in an 
August 1986 work-related incident, and was also injured in an 
automobile accident shortly thereafter.  A report of 
psychiatric consultation, also dated in January 1997, 
reflects assessment of the veteran for anxiety and tension, 
reported to be secondary to his employment as a Federal 
Narcotics Agent.  It was noted in that report that the 
veteran had diabetes mellitus.  Mental status examination 
revealed the veteran to maintain good eye contact.  He paid 
attention during the interview, denied psychotic thought 
content and appeared to be fully oriented with an intact 
memory.  The veteran complained of suicidal ideations over 
several months time, without intent.  The impression was of 
significant anxiety and depression.  The examiner opined that 
a return to the veteran's employment would be detrimental to 
his physical and mental health.  A Discharge Summary 
indicates that the veteran had been under severe stress in 
the line of duty and seemed to have considerable agitation 
regarding his problems.  

In February 1997, the veteran appeared before the undersigned 
and provided testimony relevant to the question of 
entitlement to service connection for PTSD.  At that time the 
veteran reported that he was confused on a daily basis, did 
not associate with anyone and was unemployed.  He indicated 
he lived with his son, but that he and his spouse were 
separated due to his emotional behavior.  He reported that he 
was verbally abusive, depressed and anxious and taking 
medications for his PTSD.  The veteran reported he had lost 
jobs and had quit jobs due to anger and frustration.  

Records, to include the veteran's 1998 application for 
unemployability benefits, reflect that he worked in law 
enforcement from 1987 until 1992.  On the 1998 application 
form the veteran identified psychiatric disability as the 
reason for termination of his last employment.  He denied 
having ever been hospitalized for his PTSD.  

In March 1998, the veteran appeared for a VA examination.  At 
that time he complained of nightmares, intrusive thoughts, 
flashbacks, difficulty concentrating, irritability and anger.  
He indicated his anger did not get out of control.  He 
reported his spouse had left due to the veteran's inability 
to feel emotions and also reported that he was partly unable 
to work due to manifestations of anger and irritability on 
the job.  He reported that he isolates himself, preferring to 
stay at home or to talk with other veterans with similar 
problems.  Examination revealed adequate memory. The veteran 
was fully oriented and his thought process was spontaneous 
and abundant without suicidal or homicidal ideation.  His 
mood on the date of examination was euthymic, with a broad 
range of affect.  The diagnosis was PTSD.  The assigned 
current and past-year GAF score was 50.   

In April 1998, the RO granted entitlement to service 
connection for PTSD and assigned an initial 30 percent 
evaluation, effective October 11, 1996.  

At the time of his personal hearing in June 1998, the veteran 
included testimony relevant to the matter of entitlement to 
an evaluation in excess of 30 percent for his anxiety 
disorder/PTSD.  He asserted that due to his psychiatric 
symptomatology he was unable to work.  He reported that he 
stayed to himself, did not intermingle with other people, was 
very irritable, had difficulty sleeping and was taking 
medications for his symptoms.  He specified that he was 
separated from his spouse due to strain from his moodiness 
and was limited in his ability to communicate with his son.  
He referenced Social Security Administration determinations 
in support of his unemployability.  He denied having any 
hobbies or belonging to any organizations.  He stated that 
the nature and severity of his symptoms had remained the same 
since 1973.  

In June 2000, the Board determined that the June 7, 1973 RO 
decision denying entitlement to service connection for an 
anxiety disorder was clear and unmistakably erroneous.  The 
RO implemented that determination and established entitlement 
to service connection for an anxiety disorder/PTSD effective 
back to February 14, 1973.  In the July 2000 implementing 
decision, the RO assigned a noncompensable rating from 
February 14, 1973 to January 15, 1987, and, a 30 percent 
rating from January 16, 1987 until October 10, 1996.  Since 
October 11, 1996, the service-connected psychiatric 
disability has been rated as 100 percent disabling.  

Analysis

Entitlement to a compensable evaluation for anxiety 
disorder/PTSD from February 14, 1973 to January 15, 1987

The Board has reviewed the veteran's statements as well as 
the competent medical evidence in the claims file and 
concludes that manifestations of psychiatric disability prior 
to January 16, 1987, did not warrant assignment of a 
compensable evaluation.  In order to warrant a compensable 
rating assignment under the governing regulatory criteria, 
the evidence would need to show that the veteran's 
psychiatric symptomatology affected his industrial 
adaptability, for example resulting in time lost from work or 
a decrease in work efficiency.  The regulatory criteria 
specify that where psychiatric symptoms result only in 
somewhat adversely affected relationships without any 
impairment of working ability, as in this case, a 
noncompensable evaluation is warranted. 

The veteran has reported receipt of treatment for his 
psychiatric problems in the 1970s, and, as discussed, has 
argued that his claim should not be denied based on the lack 
of availability of the VA records for review in connection 
with his claim.  The Board here emphasizes that, even 
accepting the veteran's account of ongoing treatment in the 
1970s, the available record includes the results of a VA 
examination in 1973, the results of a private medical 
assessment conducted in 1975, and outpatient records dated in 
the early 1980s.  The record also contains employment 
information provided by the veteran in connection with 
evaluation for his physical problems.  The determination made 
herein is based on consideration of all such relevant medical 
evidence and the veteran's own contentions.

Notably, the 1973 VA examination report reflects at most 
symptomatology resulting in some nightmares and anxiety.  
Despite noting such, the VA examiner specifically opined that 
the veteran was able to work.  In effect, such symptomatology 
was reported as interfering only with the veteran's mood, 
without note of any interference in his ability to continue 
in his employment and to adequately dispose of day-to-day 
occupational duties and tasks.  The veteran himself has not 
demonstrated having missed time from work or having been 
unable to perform job duties on a regular basis due to 
psychiatric symptoms in the 1970s.  Furthermore, Dr. Chodoff 
characterized the symptoms and impairment noted in the 1973 
VA examination report as only mild in degree, and, assessed 
that there was no current objective impairment from 
psychiatric symptoms.  In fact, Dr. Chodoff opined that the 
veteran appeared well-adjusted and did not have any signs of 
psychiatric illness.  Even into the 1980s, the evidence shows 
that the veteran primarily received treatment for his 
multiple physical problems, not for psychiatric 
manifestations.  The entirety of the available evidence, to 
include the absence of pursuit of the claim by the veteran 
during the late 1970s to early 1980s, is consistent in 
showing that although the veteran is recognized as having had 
psychiatric problems, such did not prevent him from 
maintaining his marriage, his relationship with his child, 
his schooling and then his employment, and did not, in fact, 
objectively result in disabling manifestations that 
interfered with his occupational fitness.  As such, a 
compensable rating is not warranted for this time period 
under the governing law.  

Entitlement to a rating in excess of 30 percent for anxiety 
disorder/PTSD from January 16, 1987 to October 10, 1996

The Board has also reviewed the evidence in the claims file 
to determine if an evaluation in excess of 30 percent is 
warranted beginning January 16, 1987 and through October 10, 
1996.  During this time period, however, the veteran's 
manifestations of anxiety and depression did not result in 
social or occupational impairment that was more than 
moderately large in degree.  

For instance, the May 1989 SSA report notes that the 
veteran's impairment was not severe and that the veteran 
experienced only slight social disability, with rarely any 
deficiencies evident in the workplace.  Also, the record 
shows that GAF scores in the late 1980s were above 60, a 
score not indicative of more than moderate disability.

Records in the early 1990s show primarily physical treatment, 
but also consistently show the veteran to be fully oriented 
and alert, without overt psychiatric manifestations during 
physical evaluations.  Even in August 1992, the veteran 
reported problems only due to his physical disabilities.  He 
specifically indicated that he got along well with people, 
but was restricted due to his inability to drive or otherwise 
restricted from engaging in social activities due to physical 
limitations.  In March 1993, despite the veteran's accounts 
of multiple suicide attempts since 1987, he reported that he 
was depressed only "from time to time".  Again in 
January and November 1995, the veteran was noted to be only 
mildly depressed and he himself denied the need for 
medication or therapy.  At the time of VA examination in 
April 1996, the veteran's GAF was still as high as 50.  Also, 
symptoms noted during that examination were limited to 
anxiety and complaints of depression, without complaint of 
clinical findings supporting the conclusion that the 
veteran's ability to maintain social functioning or to 
adequately and consistently perform in a work environment was 
impaired to more than a moderately severe degree.

Although the September 1996 hospitalization report shows a 
GAF of 40, the veteran's past-year GAF was stated to be 65, 
consistent with the remaining medical evidence of record.  
Also, the hospitalization report noted stress due to the 
veteran's physical problems, such as diabetes.  At this point 
the veteran did manifest a thought disorder, a severely 
constricted affect and memory problems.  He remained, 
however, fully coherent, and, as stated, returned to a higher 
level of functioning prior to his discharge from 
hospitalization.  Furthermore, the October 1996 medical 
report shows that, despite acknowledgment of the veteran's 
symptom complaints, the overall degree of disability remained 
no more than moderate in degree.  The Board also recognizes 
that records during this time period note the recommendation 
that the veteran not return to his prior law enforcement 
employment due to high stress levels in combination with his 
medical problems, such as his uncontrolled diabetes and 
seizures.  The records do not show, however, that the 
veteran's anxiety disorder/PTSD symptoms in and of themselves 
interfered with the veteran's occupational functioning; 
rather, the evidence sets out the concern that the stress of 
the veteran's job functions might negatively impact his 
multiple physical problems.  

In sum, the veteran's psychiatric problems are shown to have 
resulted in difficulties relating to his spouse and to his 
son during the period January 16, 1987 to October 10, 1996, 
but not preventing him from maintaining good working and 
social relationships.  Also, although the veteran may have 
had increased stress due to the nature of his job, the 
competent evidence fails to show that his psychiatric 
symptoms resulted in more than a moderately large degree of 
occupational impairment at any point from 1987 to 
October 1996.  Instead, the evidence is consistent in showing 
that it was the uncontrolled nature of his diabetes and 
seizures prevented him from adequately and consistently 
performing his job duties.  No medical professional has 
assessed the veteran's psychiatric disability as having 
resulted in more than even moderate disability from January 
1987 to October 1996, even with consideration of all symptom 
complaints and clinical findings.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not indicated that he missed time from work 
during either time period by reason of his psychiatric 
symptoms, instead reporting difficulties due to diabetes, 
seizures or other physical problems.  The record reflects 
only one brief hospitalization period for psychiatric 
concerns and the veteran has not alleged the existence of any 
unusual manifestations of his psychiatric disability.  
Rather, the medical evidence shows that any objective 
manifestations of psychiatric disability are exactly those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.




ORDER

Entitlement to a compensable evaluation for service-connected 
anxiety disorder with PTSD from February 14, 1973, is denied.

Entitlement to a rating in excess of 30 percent for service-
connected anxiety disorder with PTSD from January 16, 1987 to 
October 10, 1996, is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

